DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first connection means and the second connection means (they appear to be disclosed as 50, 52 or 102, 104 in the specification) as claimed in claims 5, 6, and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6, 9-10, 17, and 20-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “the first and second connection means being provided a spaced distance apart in an axis perpendicular or transverse to a longitudinal axis of the barrier elements” but claim 6 (which depends from claim 5) recites “the first and second connection means are provided a spaced distance apart in a direction parallel to the longitudinal axis of the barrier elements.”  It appears that claim 6 contradicts the limitation in claim 5.  Also see drawing objection above.  Since it is unclear which part/s or which connection/s or orientation Applicant is even trying to claim, claims 5, 6, and 10 (which also depends from claim 5) will not be treated further on the merits until correction is provided.
Claims 9 and 17 each recite “substantially entirely”.  The word “entirely” is an absolute, and something either meets the limitation of “entirely” or it does not; therefore, “substantially entirely” does not make sense and it is unclear what the meets and bounds are of this limitation.
Claim 20 recites a “barrier element for use with the barrier system according to claim 1.”  This does not make sense because the barrier system according to claim 1 already includes a barrier element.
Claim 21 recites a “barrier connection apparatus for use with the barrier system according to claim 1.”  This does not make sense because the barrier system according to claim 1 already includes a barrier connection apparatus.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 9, 12, 15, 17, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Almer et al., US 4,661,010.
Regarding claim 1, Almer teaches a barrier system (Figures 1-3), said barrier system including first and at least second barrier elements (1 and 1 shown in Figures 2-3), at least a portion of the first and second barrier elements having a hollow interior (vertically extending groove 11 and top cut-out, shown in Figures 1 and 2), and barrier connection apparatus (8+9, shown in Figure 2) for releasably connecting an end of the first barrier element to an end of the at least second barrier element in use, said barrier connection apparatus having connection means (10) provided on or associated with the same which are arranged to allow detachable attachment to each of the first and at least second barrier elements in use, characterised in that the hollow interior portion of each barrier element is provided adjacent an end of the barrier element and has an opening at a top and end of each barrier member to allow receipt of at least part of the barrier connection apparatus in use (shown in Figures 1 and 2), and wherein the barrier connection apparatus is arranged and dimensioned so that at least a part of the barrier connection apparatus is insertable into the hollow interior portions of the first and second barrier elements in use in order to releasably connect the first and at least second barrier elements together, the barrier elements and the barrier connection apparatus arranged such that removal and/or insertion of the barrier connection apparatus with the barrier elements is in a direction transverse or perpendicular to a longitudinal axis of the barrier elements (shown in Figure 2).
Regarding claim 4, as shown in Figure 2, the barrier connection apparatus (8+9) is substantially T-shaped in form, comprising a first member (9) with a second member (8) protruding transverse or perpendicularly outwardly from the first member at a central location of the first member or at a location between the ends of the first member.
Regarding claim 7, as shown in Figure 2, each barrier element has attachment means (upwardly protruding bolts 14) for allowing detachable connection with the connection means (10) provided on the barrier connection apparatus in use; and wherein the connection means is in the form of apertures, which detachably connect with the attachment means in the form of bolts.
Regarding claim 9, as shown in Figures 1-3, the barrier connection apparatus (8+9) extends substantially entirely between a top of the barrier elements and a base of the barrier elements (1) when connected to the barrier elements in use.
Regarding claim 12, as shown in Figure 2-3, the second member (8) is linear or substantially linear in form.
Regarding claim 15, as shown in Figures 2-3, the first and at least second barrier elements are identical or substantially identical in form.
Regarding claim 17, as shown in Figure 3, the second member (8) of the barrier connection apparatus is arranged to be located entirely or substantially entirely within the hollow portions of the barrier elements when connected to the barrier elements in use.
Regarding claim 20, as shown in Figures 1-3, Almer teaches a barrier element (1) for use with the barrier system according to claim 1.
Regarding claim 21, as shown in Figures 2-3, Almer teaches a barrier connection apparatus (8+9) for use with the barrier system according to claim 1.
Regarding claim 22, Almer teaches a method of using a barrier system, said barrier system including first and at least second barrier elements (1 and 1), at least a portion of the first and second barrier elements having a hollow interior (vertically extending groove 11 and top cut-out, shown in Figures 1 and 2), said method including the steps of bringing an end of the first barrier element and an end of the second barrier element together (brought together in Figure 2), and releasably connecting the ends of the first and second barrier elements using barrier connection apparatus (8+9) having connection means (10) provided on or associated with the same, characterised in that the hollow interior portion of each barrier element is provided adjacent an end of the barrier element and has an opening at a top and end of each barrier element for receiving at least part of the barrier connection apparatus (shown in Figures 1 and 2), and wherein the barrier connection apparatus is arranged and dimensioned so that at least a part of the barrier connection apparatus inserts into the hollow interior portions of the first and second barrier elements in order to releasably connect the first and at least second barrier elements together (Figure 2), the barrier elements (1 and 1) and the barrier connection apparatus (8+9) being arranged such that removing and/or inserting of the barrier connection apparatus with the barrier elements is in a direction transverse or perpendicular to a longitudinal axis of the barrier elements (Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Almer as applied above, alone.
Regarding claim 14, while Almer fails to disclose one or more slots or apertures defined in the first member to allow insertion of a tool and/or lifting equipment therein in use, the Examiner takes Official Notice that providing slots or apertures on a top portion of a barrier system to allow insertion of a tool and/or lifting equipment therein is old and well-known.  Given the structure of Almer’s barrier system and that the first member is adjacent the top of the barrier system, it would have been obvious to one of ordinary skill in the art to modify Almer’s barrier system to include one or more slots or apertures in the first member (9) to allow insertion of a tool and/or lifting equipment therein to be able to lift the barrier system for installation or removal.  
Regarding claim 18, while Almer fails to disclose anchor means, the Examiner takes Official Notice that providing anchor means on a base of a barrier element to be able to secure it to the ground is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify Almer’s barrier system to include anchor means on a base of the barrier elements to be able to secure it to the ground to minimize movement in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  It is noted that multiple references could have each been applied as a 35 USC § 102 rejection at least to claims 1, 20, 21, and 22, including but not limited to: Yodock, US 2010/0111602, Tullis, US 7,654,768, and Esposito et al., US 9,897,123.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671